Citation Nr: 0401820	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from October 1968 to December 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision by the Roanoke, Virginia, 
Regional Office (RO) that denied service connection for PTSD.


REMAND

In his April 2003 VA Form 9, the veteran asserted his right 
to testify at a hearing chaired by a member of the Board at 
the VA Central Office in Washington, DC.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.700.  Before such a hearing could be 
scheduled, the Board learned that the veteran had moved from 
Virginia to Florence, Kentucky.  Accordingly, the Board sent 
him a letter asking him to indicate whether he still wished 
to have a hearing in Washington, whether he preferred to have 
one at the RO [in Louisville, Kentucky, where his file would 
be transferred if he continued to reside in Florence], 
whether he preferred to have a videoconference hearing during 
which he would testify from the Louisville RO, or whether he 
no longer wished to have a hearing.  He did not respond to 
the letter and, when queried, said he had not received it.  
Another letter was sent him, but he has not responded to that 
letter, either.  In the meantime, in a September 2003 letter, 
his sister from Indianapolis asked that the hearing be 
convened there.  However, the veteran has not given his 
sister his power of attorney, so she lacks the legal 
authority to speak for him.

In November 2003, the Board again attempted to ascertain the 
veteran's wishes, advising that if he did not respond within 
30 days, his file would be remanded to the RO to schedule a 
hearing before a Veterans Law Judge sitting at the RO.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
determine his correct address.  If it is 
not in Virginia, the RO should transfer 
the file to the appropriate RO.  In the 
event the file is transferred, the 
remainder of the procedural development 
prescribed herein should be accomplished 
by the RO to which the file is 
transferred.

2.  Unless the veteran withdraws his 
request for a hearing, he should be 
scheduled for a hearing at the RO before 
a Veterans Law Judge, in accordance with 
the docket number of his appeal.  The RO 
should also advise the veteran that his 
failure to report for a scheduled 
hearing, without good cause, will result 
in his case being decided without a 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court), for additional evidentiary development or other 
action, be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases remanded by the 
Board and the Court.




_____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision by the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


